FORM PX14A6G URBAN OUTFITTERS, INC. – URBN Filed: May 11, Notice of Exempt Solicitation. Definitive Materials. United States Securities and Exchange Commission Washington, D.C. 20549 Notice of Exempt Solicitation Pursuant to Rule 14a-103 1. Name of Registrant: Urban Outfitters, Inc. 2. Name of person(s) relying on exemption: a. Calvert VP Nasdaq 100 Index Portfolio, acting through Calvert Investment Management, Inc. Calvert Investment Management, Inc. was name Calvert Asset Management Company, Inc. prior to April 30, 2011. b. Connecticut Retirement Plans and Trust Funds. 3. Address of person(s) relying on Exemption: a. 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814 b. 55 Elm Street, Hartford, CT 06106 4. Written Materials and Audio File: Attached are written materials, submitted pursuant to Rule 14a-6(g) promulgated under the Securities Exchange Act of 1934, that were distributed to the media as a press release. IMPORTANT PROXY VOTING MATERIAL URBAN OUTFITTERS INVESTORS URGED TO SUPPORT SHAREHOLDER MEASURE #4 TO OPEN THE URBN BOARDROOM TO WOMEN AND MINORITIES Calvert Investment Management, Inc., Connecticut Treasurer Nappier, 2020 Women on Boards Brief Media on Urban Outfitter’s Status As One of Few Leading U.S.
